Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 19, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162891(5)                                                                                           Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  In re INDEPENDENT CITIZENS                                                                                         Justices
  REDISTRICTING COMMISSION FOR STATE
  LEGISLATIVE AND CONGRESSIONAL
  DISTRICT’S DUTY TO REDRAW DISTRICTS
  BY NOVEMBER 1, 2021.                                              SC: 162891

  __________________________________________/

          On order of the Chief Justice, the motion of the Michigan Senate to file a brief
  amicus curiae is GRANTED. The amicus brief submitted on May 14, 2021, is accepted
  for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 19, 2021

                                                                              Clerk